Citation Nr: 9916020	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1940 to October 
1945, from November 1946 to February 1954, and from April 
1956 to June 1961.  The veteran died on June [redacted] 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death.  It should 
be noted that the issue of entitlement to Chapter 35 
Dependents' Educational Assistance benefits was also 
developed and certified for appellate review; however there 
is no indication in the record that the appellant was seeking 
such benefits.  Accordingly, that issue will not be 
considered at this time.


REMAND

The Board observes that the RO, in discussing the VA 
physician's October 1998 opinion in the November 1998 
supplemental statement of the case, stated the following: 
"Considering thyroid cancer that was diagnosed in the 1950s 
and resected completely with radical neck dissection and 
there is no documentation of recurrence to any part of the 
body (commonly metastasized to the lungs and bones), the 
examiner stated that it is more likely than not the meningeal 
carcinomatosis is the result of the thyroid cancer."  

This is not what the doctor wrote.

Moreover, on review of the October 1998 VA opinion, there 
appears to be an error in the October 1998 VA physician's 
opinion.  The VA physician, after discussing the differing 
traits of thyroid carcinoma and meningeal carcinoma, such as 
where and how they metastasize and that the veteran's thyroid 
cancer was diagnosed and completely resected in the 1950s 
with no evidence of recurrence in the record, the physician's 
conclusion states that "it is more likely than not that this 
meningeal carcinomatosis was not the cause of the veteran's 
death."  The death certificate clearly states that the cause 
of the veteran's death was respiratory failure due to 
carcinoma of the meninges.  Based on this information, it 
appears to the Board that the VA physician's conclusion was 
that it was more likely than not that the veteran's thyroid 
carcinoma was not the cause of the veteran's death.  However, 
the Board cannot presume to speak for the VA physician.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should correct the November 
1998 Supplemental Statement of the Case 
so that it accurately reports the 
October 1998 opinion of the VA 
physician. 

2.  The RO should return the October 
1998 VA opinion to the VA physician who 
authored it.  The VA physician should 
review his statements and conclusions 
and make any necessary corrections or 
revisions.  In particular, it appears 
that the examiner may have meant that it 
is more likely than not that the thyroid 
carcinoma was not the cause of the 
veteran's death.  If this physician is 
no longer available, the RO should again 
request a medical opinion as to whether 
there was any relationship between the 
veteran's inservice thyroid cancer and 
the cause of death, carcinoma of the 
meninges.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


